Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment 

Applicants’ response to the last Office Action, filed on   has been entered  and made of record. 
In view of the Applicant amendments/arguments, the rejections under 35 USC §101 is expressly withdrawn
Applicants’ amendment has required new grounds of rejection. New grounds rejection are therefore presented in the Office Action.
Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection. Examiner would like to clarify his position:
 Applicant argues Zhao does not teach that  a method of a digital processor for sample adaptive offset (SAO) without sign coding (remark page 5). 
The Examiner respectfully disagrees. Zhao does not coding the sign of SAO. Indeed, Zhao assigns the blocks to a plurality of SAO types (see table 1 [0041], which is the same as this specification’s Table 1 ([0051]). Thus, Zhao is the same method of SAO without sign coding. It is clear to the Examiner that Zhao is not coding sign but offset type information (abstract)

Claim Rejections – 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1-2 are rejected under 35 U.S.C. 102(e) as being anticipated by  Zhao et al. (US 2013/0114682, a reference of PTO 1449 hereafter Zhao).
   	As to claim 1, Zhao discloses that a method of a digital processor for sample adaptive offset without sign coding (abstract), the method comprising:
entropy decoding, with a video decoder of the digital processor, type information  from a bit stream for  at least one portion (block of the image) of an image ([0041] Fig. 5 as decoder [0032]) ; 
entropy decoding, with the video decoder,  offset information from the bit stream (abstract, [0033],[0041]) for at least one pixel of the at least  one portion of the image, the offset information including a category ([0042]-[0043]),  indicative of a sign of the offset information ([0040]-[0045]); and

adjusting, with the video decoder, a value of the at least one pixel/sample value with the offset information ([0041])for the at least one pixel to account of the at least the portion of the image accounting for positive and negative offset information based on the sign of the offset information ([0041]-[0042]).
As to claim 2, Zhao further discloses that the method of claim 1, wherein the offset is limited according to threshold ([0055]-[0057], note that the offset is limited to the threshold value show in the Table 3).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1). Determining the scope and contents of the prior art.
2). Ascertaining the differences between the prior art and the claims at issue.
3). Resolving the level of ordinary skill in the pertinent art.
4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3  is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao in view of Okamoto et al. (US 2010/0142811 A1, reference of record, hereinafter Okamoto).
As to claim 3, Zhao does not mention that a negative offset is ignored.
Okamoto, in an analogous environment, further discloses that the negative offset is ignored (set to zero) ([0183]-[0184], Fig. 5B).
The advantage of the scheme of Okamoto is to increase the compressibility and efficiency for encoding and decoding.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the well-known elements of Okamoto  with the well-known technique in image processing of Zhao because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  KSR, 550 U.S., at 417.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on IFP schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


					

/JINGGE WU/